Mr. JUSTICE WEBBER, dissenting: I respectfully dissent and suggest that the majority opinion extends the limits of section 72 of the Civil Practice Act far beyond anything contemplated by its drafters. The cases are many and almost universal in holding that newly discovered evidence cannot be a basis for a section 72 proceeding. There appears to be no case in which newly discovered material has so served. It is precisely such material which is the subject of the instant petition. While the entire theory of discovery and the nature of discoverable matters have been revolutionized in recent years to an extent that would dumbfound practitioners of earlier eras, it remains fundamental that a party is entitled only to what he asks for. Discovery is still part of the adversary process. Whatever a party might volunteer beyond his adversary’s demands is a matter of his own liberality and not a requirement of the rules. The instant case presents just such a situation. The lawsuit concerned a tractor known as an 806 model and the bulk of the discovery by plaintiff was directed at this model. The lawsuit out of which the alleged newly discovered evidence arises concerned an entirely different model and contained some references to the 806 but only peripherally. If the original answers produced no rich vein of ore for the plaintiff, nothing prevented him from mining more deeply. The reluctance of major corporated defendants to turn over documents by the boxcarload is a matter of common knowledge. Self-preservation is a basic instinct not only of the human, but also of the corporate, animal. The matters complained of are reminiscent of the ancient tale about the common-law practitioner of yesteryear. When he was asked whether a herd of sheep, viewed in a nearby pasture, were sheared, he answered, “Yes, on this side.” After reviewing the record, I have concluded that plaintiff received everything he asked for and cannot now complain that he should have" obtained more. The allegations of fraud are purely conclusory and no facts are set forth upon which even a mild presumption could be based. The materials attached to the petition show only that they had their source in another lawsuit in which IH was a defendant. The trial court was correct in dismissing the petition, and I would affirm its action in so doing.